Citation Nr: 0600026	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  04-41 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1984 to May 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has requested a hearing before the Board.  A 
video conference hearing has been scheduled for January 3, 
2006.  The veteran was informed that he did not have to 
accept a video hearing and that he could decline this hearing 
and wait for a future trip to the RO by a Veterans Law Judge. 
In a VA Form 119, Report of Contact, dated December 19, 2005, 
the veteran's representative stated, "The veteran wants a 
hearing of the issues prior to sending his appeal to the BVA 
in Washington D.C.  The veteran has submitted a VA Form 21-
4138 requesting the return of his appeal and wants a hearing 
here in Lincoln firs[t] - the veteran did not have a DRO 
review on the issue and would like to file this NOD and 
request a hearing in person to present oral testimony and 
additional evidence."  

Initially the Board notes that the veteran filed his Notice 
of Disagreement (NOD) with the disability rating assigned to 
his service-connected lumbosacral strain in August 2004.  In 
September 2004, the veteran requested DRO review of his 
appeal.  A DRO review was conducted, and a statement of the 
case (SOC) was issued in November 2004.    

Given the expressed intent of the veteran to attend an in-
person hearing at the RO, rather than the currently scheduled 
video conference hearing, the Board concludes that this case 
must be returned to the RO to arrange for a Travel Board 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2005).

Accordingly, this case is remanded for the following:

A Travel Board hearing should be 
scheduled for the veteran in connection 
with his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


